Russell, J.
1. In order to authorize a conviction of arson, the corpus delicti must be established independently of the confession of the accused. Westbrook v. State, 91 Ga. 11 (16 S. E. 100).
2. In the present case, if the confession of the accused be eliminated, there is not sufficient evidence to establish the corpus delicti. Proof that the barn was consumed by fire, without more, does not eve1- tend to show that the fire was a felonious one. Upon such proof the law presumes the fire to have been accidental. Kinsey v. State, ante, 422; Sims v. State, ante, 363; West v. State, 6 Ga. App. 105 (64 S. E. 130) ; Phillips v. State, 29 Ga. 105; Murray -v. State, 43 Ga. 258; Bines V. State, 118 Ga. 320 (45 S. E. 376, 68 L. R. A. 33).
3. The court, in charging the jury, is not required to summarize or repeat the evidence adduced upon the trial, though the salient contentions of each party may properly be presented; but a summary of the evidence favorable to the State, in a criminal case, and the omission of a' like statement of the evidence in behalf of the accused, is prejudicial to the latter, and reversible error. Scott v. State, 4 Ga. App. 73 (60 S. E. 803).
4. The statements made by the prisoner after his arrest were made under such circumstances that they could not be said to have been voluntary and free from the slightest hope of benefit or the remotest fear of injury. The surroundings by which the declarant may be environed may be añore ominous and more potential in inducing a confession than the use of threats. Even if the statements of the prisoner in the present case could be considered as a confession freely and voluntarily made, the circumstances of corroboration 'were insufficient to authorize the conviction of the accused. -A confession, uncorroborated, will not authorize a conviction. Penal Code, § 1031. Judgment reversed.